Citation Nr: 0811909	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-08 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel




INTRODUCTION

The veteran had recognized guerilla service from March 1945 
to February 1946, and had service in the Regular Philippine 
Army from February 1946 to March 1946.  The appellant is the 
veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of Philippines.  The letter accompanying 
this rating decision indicated that the RO was denying the 
appellant's claim for dependency and indemnity compensation, 
death pension, and accrued benefits.  The rating decision, 
however, only discussed service connection for the cause of 
the veteran's death and accrued benefits.  A Statement of the 
Case issued in January 2006, however, did discuss all three 
issues on appeal.  

In her February 2006 substantive appeal, the appellant 
requested a hearing at a local VA office before a member of 
the Board.  A hearing was scheduled at the local RO for 
August 2007 and the appellant was given notice of the hearing 
by letter dated in May 2007.  The appellant failed to appear 
for her scheduled hearing, and there is no record that a 
request for another hearing was ever made.  Without good 
cause being shown for the failure to appear, no further 
hearing can be scheduled and appellate review may proceed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the present appeal, in a June 2004 Board 
decision and before the veteran's death, the Board referred 
the issue of whether the veteran had POW status to the RO for 
an initial determination.  Thereafter, the RO did not take 
action on this referral.  The veteran therefore had an 
unresolved claim pending at the time of his death.  See 
generally, Taylor v. Nicholson, 21Vet. App. 126 (2007).  The 
Board finds that this matter is pertinent to the appellant's 
accrued benefits claim.

Further, when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In this regard, the Board 
finds that the issues of entitlement to service connection 
for the cause of the veteran's death and entitlement to 
nonservice-connected death pension benefits are inextricably 
intertwined with the issue of whether the veteran had POW 
status, for the purpose of accrued benefits.  

Regarding the issue of whether the veteran has POW status, 
the Board notes that in 2003 the veteran submitted a document 
dated July 1991 from the Army Personnel Center in St. Louis, 
Missouri, indicating that he was issued a POW medal.  While 
the RO received notification from the service department 
regarding the veteran's service in August 2001, indicating 
that the veteran was not a POW, the RO never wrote the 
service department to reconcile these records with the fact 
that the veteran had submitted documentation indicating that 
he was issued a POW medal.  As such, additional clarification 
and action in this regard is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Write to the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, and note that it appears that 
the veteran was issued a POW medal in July 
1991.  Ask the NPRC whether any records 
remain of the issuance of this medal, and 
ask the NPRC to reconcile this POW 
issuance with the fact that the veteran's 
service records as previously provided do 
not indicate that he was a POW.  If the 
NPRC finds that records of the veteran's 
service were destroyed in the 1973 fire, 
and it cannot confirm or reconcile the 
aforementioned, it should indicate such.  
All records of correspondence with the 
NPRC must be documented in the claims 
file.

2.  Thereafter, re-adjudicate the claim of 
whether the veteran was a POW, for the 
purpose of accrued benefits.  Also, re-
adjudicate the claims of entitlement to 
service connection for the cause of the 
veteran's death and entitlement to 
nonservice-connected death pension 
benefits.  If the benefits sought on 
appeal remain denied, the appellant should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must notify the 
appellant of all relevant actions taken on 
the claims for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  The appellant should also be 
afforded the appropriate time period to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



